 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-74-AC
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   JESUS IVAN RENDON-GUTIERREZ,                        DATE: November 21, 2019
                                                         TIME: 2:00 p.m.
15                                Defendants.            COURT: Hon. Carolyn K. Delaney
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney James R. Conolly, and defendant Jesus Ivan Rendon-Gutierrez, both individually and by and

19 through his counsel of record, Assistant Federal Defender Hannah Labaree, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on May 13, 2019, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on May 17, 2019.

22 By previous order, the court set a preliminary hearing date of October 25, 2019, which was continued by

23 order of the Court, in response to stipulated request by the parties to November 21, 2019.

24          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

25 hearing date to January 9, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d)

26 of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

27 defense reasonable time for preparation, and for the government’s continuing investigation of the case.

28 The parties further agree that the interests of justice served by granting this continuance outweigh the

      STIPULATION                                        1
 1 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          3.      The parties agree that good cause exists for the extension of time, and that the extension

 3 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 4 Therefore, the parties request that the time between November 21, 2019, and January 9, 2020, be

 5 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 6

 7          IT IS SO STIPULATED.

 8
     Dated: November 20, 2019                                MCGREGOR W. SCOTT
 9                                                           United States Attorney
10                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
11                                                           Assistant United States Attorney
12

13   Dated: November 20, 2019                                /s/ HANNAH LABAREE
                                                             HANNAH LABAREE
14
                                                             Assistant Federal Defender
15                                                           Counsel for Defendant
                                                             JESUS IVAN RENDON-
16                                                           GUTIERREZ

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-74-AC
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   JESUS IVAN RENDON-GUTIERREZ,                         DATE: November 21, 2019
                                                          TIME: 2:00 p.m.
15                                Defendants.             COURT: Hon. Carolyn K. Delaney
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on October 21, 2019.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to January 9, 2020, at 2:00 p.m.


      [PROPOSED] FINDINGS AND ORDER                        1
 1         2.      The time between November 21, 2019, and January 9, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6

 7 Dated: November 20, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
